Claims 1 to 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/22.

Applicants are requested to amend the specification to reflect the updated status of the parent application.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimoto.
	Arimoto teaches a crystal growth method in which a group IV element can be taken into the lattice position of either a group III or group V layer.  See for instance the abstract and column 1, lines 55 and on.  
	Of particular importance please see the description of FIGS 2(a) and 2(b) starting on column 2, line 61.  This teaches starting the growth of TMG (trimethylgallium) and SiH to form a layer in which Si is doped in Ga atoms.  This meets the claimed second monolayer of group III atoms and dopant atoms in which the dopant only occupies group III sites.  
	Subsequently AsH3 is applied, which results in the claimed first layer comprising only group V atoms.  This process is repeated.  See also Fig 1(a) which shows such a material.  In this manner claim 17 is anticipated.
	For claim 18 please see Fig 1(a) and 2(a) which show a substrate.  While the initial layer in this specific example is Ga containing (corresponding to the claimed second layer), the process in the example of Fig. 2(a) is repeated.  Given the fact that the claims do not require that the first monolayer to directly disposed on a substrate, the claim allows for another layer between the first monolayer and the substrate.  As such this claim allows for material in Arimoto in which the Ga layer is disposed on a substrate by means of an As layer.
	For claim 20 note that the dopant in Arimoto is Si.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto in view of Hamm et al.
	Arimoto only specifically teach a GaAs substrate.
	As can be seen from Hamm et al., semiconductor devices having III-V layers are known in the art and can be formed on GaAs or InP substrates in the alternative, in a comparable and equivalent manner.  See for instance claim 2 in Hamm et al. which has a substrate.  Then note claim 4 in Hamm et al. in which the substrate is an InP substrate and claim 5 in Hamm et al. in which the substrate is a GaAs substrate. 
	From this one having ordinary skill in the art would have found the use of an InP substrate as the substrate for the semiconductor device in Arimoto to have been obvious in view of the teachings in Hamm et al.  Note that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arimoto.
	As an alternative to the anticipation rejection supra, in the event that this claim is interpreted as requiring that the first monolayer be disposed directly on the substrate (i.e. the substrate must be in direct contact with the first monolayer) the Examiner notes that the order of layering in the crystal growth method is unimportant, as the desired result is simply a III-V layered semiconductor in which the order of the layering does not effect the outcome of the product.  From this one having ordinary skill in the art would have found reversing the order of the crystal growth such that the first layer contains the doped group III atoms to have been obvious, with the expectation of obtaining a comparable final product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/10/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765